            IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                    FOURTH JUDICIAL DISTRICT AT FAIRBANKS

CHANTEL SHARAE LOUISE BEETUS,                 )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )
                                              )
DENA' NENA' HENASH d/b/a Tanana               )
Chiefs Conference; TANANA TRIBAL              )
COUNCIL; the NATIVE VILLAGE OF                ) Case No. 4FA-_ __ __ __
TANANA; and ERIC ADAMS, individually          )
and as an agent/ employee of other            )
Defendants.                                   )
                                              )
       Defendants.                            )


                                  COMPLAINT

       COMES NOW the Plaintiff by and through counsel, Phillip Paul Weidner and

Associates, and Susitna Law, LLC, and hereby states, claims, pleads and alleges as

follows:

                      PARTIES AND RELEVANT ENTITIES

       1.     Plaintiff CHANTEL SHARAE LOUISE BEETUS ("Chantel Beetus") is

a resident of Fairbanks, Alaska. Chantel Beetus was born August 4, 2000.

       2.     DENA' NENA' HENASH is a non-profit corporation organized and in

good standing under the laws of the State of Alaska with its principal place of

business in Fairbanks. The English language name for Dena' Nena' Henash is




COMPLAINT
Chantel Beetus v. Tanana Chiefs Conference, et al.               Page 1 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 1 of 19             Exhibit A
                                                                              1 of 19
TANANA CHIEFS          CONFERENCE ("TCC")            as set out in its       articles of

incorporation. The entity will be referred to herein by its English language name.

      3.     TANANA TRIBAL COUNCIL ("TTC") is a governing body made up of

and providing governance to the Native Alaskans in the area of the Native Village

of Tanana, Alaska.

      4.     NATIVE VILLAGE OF TANANA is a native community in Tanana,

Alaska whose members are governed by the Tanana Tribal Council.

      5.     Upon information and belief, at all times pertinent hereto ERIC

ADAMS was a resident of the State of Alaska. ADAMS is named individually, and

as an agent.and/or employee of certain of the other named Defendants.

                          JURISDICTION AND VENUE

      6.   . ._. ,Jurisdiction in this court is proper under Alaska Statute 22.10.020.

Venue is proper in Fairbanks since the Plaintiff and certain relevant witnesses

reside. in Fairbanks, and Fairbanks is the principal place of business for the Tanana

Chiefs Conference and the Tanana Tribal Council.

                     FACTS RELEVANT TO ALL CLAIMS

      7.     Chantel Beetus attended the Denaa Kkoykaa Hodok Deleehdenh

Culture Camp on an island in the Yukon River about 16 miles above Tanana,

Alaska, in June 201 7. The Camp was one of the Tanana Chiefs Conference's

Cultural & Wellness Camps, hosted by the Tanana Tribal Council between June 26-

July 2, 2017. A flyer advertising the Camp is attached as Exhibit A.


COMPLAINT
Chantel Beetus v. Tanana Chiefs Conference, et al.                    Page 2 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 2 of 19                   Exhibit A
                                                                                    2 of 19
      8.     The Cultural & Wellness Camps Program, upon information and

belief, was a program involving numerous camps conducted by the Tanana Chiefs

Conference, and the Denaa Kkoykaa Hodok Deleehdenh Culture Camp was a part

of that program and was hosted by the Tanana Tribal Council, pursuant to moneys

obtained by the Tanana Chiefs Conference from the United States Government,

such that Eric Adams should be deemed an agent of both Tanana Tribal Council

and Tanana Chiefs Conference and/or other named Defendants during the events

set out herein.

      9.     On or about June 29, 2017 when she was 16 years old, Chantel Beetus

was sexually assaulted by Eric Adams. Chantel Beetus was subjected to non-

consensual digital, oral and penile penetration of her vagina by Eric Adams. At that

time Chantel Beetus was attending the Dena a Kkoykaa Hodok Deleehdenh Culture

Camp promoted by the Tanana Chiefs Conference and the Tanana Tribal Council.

      10.    As a minor attending a Tanana Chiefs Conference and/or /Tanana

Tribal Council camp, she was owed all duties as provided by law, including but not

limited to the doctrine of in loco parentis. That is, Chantel Beetus, while she was a

Culture & Wellness Camp camper, and at the time of said sexual assaults, was

within Tanana Chiefs Conference and/or Tanana Tribal Council's and/or certain

other Defendants' temporary custody, and they were functioning in place of her

parents.




COMPLAINT
Chantel Beetus v. Tanana Chiefs Conference, et al.                 Page 3 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 3 of 19                 Exhibit A
                                                                                  3 of 19
       11.   Tanana Chiefs Conference and/or Tanana Tribal Council and/or

certain other Defendants jointly promoted and held the Culture & Wellness Camp.

Tanana Chiefs Conference's and/or Tanana Tribal Council's and/or certain other

Defendants' failures, include, among other things, the lack of adequate and proper

guidelines and planning for the Culture & Wellness Camp, the lack of adequate and

proper hiring and supervision of the Culture & Wellness Camp boat driver Eric

Adams and other employees with supervisory powers over Chantel Beetus, the lack

of proper safeguards for the protection of the campers, and the ignoring of warning

signs of inappropriate conduct and behavior by Culture & Wellness Camp

employees and/or agents and/or apparent agents. These failures allowed Eric

Adams to sexually assault Chantel Beetus.

       12.   Eric Adams transported campers such as Chantel Beetus to and from

the Camp and the island from the Native Village of Tanana, in the Tanana Tribal

Council's or Native Village of Tanana's boat. Leading up to, during, and after the

assault, Eric Adams was acting in the course and scope of his employment as an

employee and/or agent and/or apparent agent of Tanana Chiefs Conference and/or

Tanana Tribal Council and/or certain other Defendants. The Native Village of

Tanana is liable due to its relationship to the other Defendants and the culpable

conduct at issue including but not limited to ownership, control and use of the boat.




 COMPLAINT
 Chantel Beetus v. Tanana Chiefs Conference, et al.                Page 4 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 4 of 19               Exhibit A
                                                                                4 of 19
      13.    During one or more of those excursions, the sexual assault of Chantel

Beetus occurred. Eric Adams abused his position...as boat driver for the Camp and/or

the Native Village of Tanana to isolate and sexually assault Chantel Beetus

      14.    Eric Adams' duties involved transporting the minor Chantel Beetus in

connection with participation in the Culture & Wellness Camp. Abusing his control

over the minor Chantel Beetus for such transport, he sexually assaulted her. The

organizations and/or certain Defendants are liable either under the doctrine of

respondeat superior and/or under the doctrines of inadequate security, screening,

training, supervision of employees and/or agents. Said entities or individuals also

inadequately supervised campers, inadequately provided orientation including

failure to provide proper warnings to campers, and inadequately identified dangers

including known or suspected sexual predators in the community such as Eric

Adams.

      15.    Tanana Chiefs Conference and/or Tanana Tribal Council's and/or

certain other Defendants' failures included the lack of adequate proper guidelines

and planning for the Culture & Wellness Camp, the lack of adequate proper hiring

and supervision of the culture and wellness camp boat driver, the lack of proper

safeguards for the protection of the campers, and ignoring the warning signs of

inappropriate conduct and behavior of Eric Adams towards the campers and

towards Plaintiff. This allowed Eric Adams to sexually assault Chantel Beetus. At

the Culture & Wellness Camp, Eric Adams was observed to be focusing on Chantel


COMPLAINT
Chantel Beetus v. Tanana Chiefs Conference, et al.                 Page 5 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 5 of 19                Exhibit A
                                                                                 5 of 19
         Beetus. If one person saw Eric Adams, "checking out" Chantel Beetus as his next

         potential victim, others, including those with the duty to provide the minor campers

         a safe camp and those who owed a duty to supervise not only the campers, but also

         camp employees and any and all other people in the camp or to guard against any

         potential sexual predator in the vicinity of the camp, should have taken action to

         protect the then minor Chantel Beetus from a sexual predator.

               16.    It was part of the duty and obligation of the Culture & Wellness Camp

         and its sponsors to exercise care for the safety of their minor campers. The duty to

         exercise care for the safety and well-being of cultural wellness camp attendees can

         only be accomplished if what is there to be seen is seen, and once seen acted upon,

         and if there are appropriate policies and procedures in place to protect campers, to

' ....   provide for safe and adequate egress .and ingress to and from the campgrounds and

         to provide that any and all individuals that will be providing transportation to and

         from the campgrounds have been properly vetted and/or campers provided with

         chaperones to provide for their safety at all times. There was a failure to exercise

         care for the safety of Chantel Beetus by Tanana Chiefs Conference and/or Tanana

         Tribal Council and/or certain other Defendants.

               17.    The minors that were solicited to attend a Culture & Wellness Camp

         deserve reasonable guidelines and planning for their protection and safety to be

         implemented and enforced. It was Tanana Chiefs Conference and/or Tanana Tribal

         Council's and/or certain other Defendants' legal obligation and responsibility to


         COMPLAINT
         Chantel Beetus v. Tanana Chiefs Conference, et al.                  Page 6 of 14




         Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 6 of 19                 Exhibit A
                                                                                           6 of 19
provide it, which was not done . This responsibility included their duties as acting in

loco parentis to all minors attending the camp.

      18.    Implicit in the name Culture & Wellness Camp is the understanding

that the camp promotes the cultural values of the Tanana Chiefs Conference and

the Tanana Tribal Council and the Native Village of Tanana and this is incongruous

with an environment that allowed the opportunity for a 29-year-old adult male

under the guise of providing transportation with a Tanana Tribal Council or Native

Village of Tanana boat, which bore the markings of "Tanana Tribal Council" or

"Native Village of Tanana" or "Tanana Village" to sexually assault an unsuspecting

minor attending the camp who was seeking transportation back to the camp by

someone with the authority or apparent authority to provide such transportation for

the minor camper Chantel Beetus.

      19.    Eric Adams had possession of the Tanana Tribal Council or Native

Village of Tanana boat and control of the means of ingress and egress to the Camp.

      20.    Chantel Beetus had expected that Eric Adams would provide her

transportation back to the camp in the Tanana Tribal Council or Native Village of

Tanana boat. He took that opportunity to sexually assault Chantel Beetus. He had

authority and/or apparent authority to represent Tanana Chiefs Conference and/or

Tanana Tribal Council and/or certain other Defendants. Furthermore, on

information and belief, there were individuals that knew or suspected that Eric

Adams was a sexual predator and steps should have been taken by Tanana Chiefs


COMPL,AINT
Chantel Beetus v. Tanana Chiefs Conference, et al.                  Page 7 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 7 of 19                 Exhibit A
                                                                                  7 of 19
 Conference and/or Tanana Tribal Council and/or certain other Defendants to

 prevent a sexual predator access to minor campers, such as Chantel Beetus.

       21.   Given the location of the camp on an island in the Yukon River, the

 influx of minors away from home, and the in loco parentis responsibility of Tanana

 Chiefs Conference and/or Tanana Tribal Council and/or certain other Defendants,

the Tanana Chiefs Conference and/or Tanana Tribal Council and/or certain other

Defendants had responsibility to guard against known or suspected sexual

predators in the vicinity of the camp for the protection of the minors, including

Chantel Beetus:

       22.   Sexual assault is dehumanizing, and its long-term effects include,

among other things, loss of self-esteem, depression, withdrawal/isolation,

disassociation, anxiety and a sense of helplessness. Chantel Beetus was a minor at

the time of the assaults and has incurred a psychological trauma that will be with

her for the rest of her life. Tanana Chiefs Conference and/or Tanana Tribal

Council's and/or certain other Defendants' failure to provide for the safety of its

campers, such as Chantel Beetus, could reasonably foresee that she will have

psychological trauma for the rest of her life, including lower self-esteem, depression,

withdrawal/isolation, dissociation, anxiety and a sense of helplessness, as well as

the associated medical expenses and lost earnings. Upon information and belief, she

will need psychological counseling for the foreseeable future.




COMPLAINT
Chantel Beetus v. Tanana Chiefs Conference, et al.                  Page 8 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 8 of 19                    Exhibit A
                                                                                     8 of 19
      23.     Plaintiff hereby reserves the right to name additional Defendants or

causes of action as appropriate in light of ongoing discovery, and to file an amended

complaint.

                               CAUSES OF ACTION

                   FIRST CAUSE OF ACTION-NEGLIGENCE

      24.     Plaintiff hereby realleges, repleads, recomplains, and restates as her

causes of action herein paragraphs 1 through 23 above as though fully set forth

herein.

      25.     The Defendants' conduct was culpable, was negligent, and a

substantial factor in causing Plaintiffs injuries.

            SECOND CAUSE OF ACTION - RESPONDEAT SUPERIOR

      26. · Plaintiff hereby realleges, repleads, recomplains, and restates as her

causes of action herein paragraphs 1 through 25 above as though fully set forth

herein.

      27.     As to the entities or persons herein who are employees and/or agents

and/or partners and/or associates of the Tanana Chiefs Conference and/or Tanana

Tribal Council and/or certain other Defendants at the time of the culpable conduct,

the Tanana Chiefs Conference and/or Tanana Tribal Council and/or certain other

Defendants who were employers and/or principals and/or partners and/or associates

and/or parent corporations or entities or governing entities with control over its

subsidiary or affiliated entity that directly was engaged in the culpable conduct, i.e.


COMPLAINT
Chantel Beetus v. Tanana Chiefs Conference, et al.                  Page 9 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 9 of 19                 Exhibit A
                                                                                  9 of 19
 culpable acts and/or failure to act, are liable due to respondeat superior and/or

 failure to supervise and/or train and/or negligent hire.

          28.    Tanana Chiefs Conference and/or Tanana Tribal Council and/or

 certain other Defendants, are responsible and liable for the actions of Tanana

 Chiefs     Conference's   and/or Tanana     Tribal   Council's   and/or certain other

 Defendants' directors, officers, employees, agents, and/or those acting with the

 apparent authority of Tanana Chiefs Conference and/or Tanana Tribal Council

 and/or certain other Defendants. In addition, Tanana Chiefs Conference and/or

 Tanana Tribal Council and/or certain other Defendants are liable for other entities

 controlled QY Tanana Chiefs Conference and/m~ Tanana Tribal Council and/or

 certain other Defendants that were engaged in the culpable conduct, i.e. culpable

 acts and/or: failure to act, and/or failure to supervise and/or failure to protect and/or

 negligent hiring, due to respondeat superior.

                         THIRD CAUSE OF ACTION-
                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

          29.    Plaintiff hereby realleges, repleads, recomplains, and restates as her

 causes of action herein paragraphs 1 through 28 above as though fully set forth

 herein.

          30.    The negligent and/or reckless actions of the Defendants caused

 foreseeable physical injury and severe emotional distress of the Plaintiff and she

 continues to suffer from same. Furthermore, the actions of the Defendants caused

 and are still causing emotional distress to Plaintiff.

 COMPLAINT
 Chantel Beetus v. Tanana Chiefs Conference, et al.                  Page 10 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 10 of 19                  Exhibit A
                                                                                   10 of 19
 FOURTH CAUSES OF ACTION - NEGLIGENT ENTRUSTMENT/NELIGENT
      HIRE/NEGLIGENT SUPERVISION/NEGLIGENT TRAINING

       31.    Plaintiff hereby realleges, repleads, recomplains, and restates as her

 causes of action herein paragraphs 1 through 30 above as though fully set forth

 herein.

       32.    The actions of the Defendants in hiring Eric Adams and allowing him

 access to Chantel Beetus and similar minors, on information and belief, without

 reviewing, discovering and/or addressing his criminal history or evaluating and/or

 discovering and/or addressing his pedophilia or propensities, and placing him in a

 position with unsupervised access to and control over minors and their means of

 ingress and egress to the Culture & Wellness Camp, failing to adequately train

 their employees and/or agents regarding, among other things, the recognition,

 discovery, and prevention of sexual abuse of children at the Culture & Wellness

 Camps, and other matters as alleged herein, failing to supervise its employees

 and/or agents and/or volunteers, and permitting Eric Adams to he left alone with

 Chantel Beetus and the failure to take remedial and/or protective acts, after actual

 and/or constructive notice of Eric Adams propensity to sexually assault others, are

 culpable. Tanana Chiefs Conference and/or Tanana Tribal Council and/or certain

 other Defendants were negligent and conducted numerous torts.




COMPLAINT
Chantel Beetus v. Tanana Chiefs Conference, et al.               Page 11 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 11 of 19              Exhibit A
                                                                               11 of 19
             FIFTH CAUSE OF ACTION - UNRESTRICTED DAMAGES

       33.     Plaintiff hereby realleges, repleads, recomplains, and restates as her

 causes of action herein paragraphs 1 through 32 above as though fully set forth

 herein.

       34.     Due to the nature of the culpable conduct of the Defendant and the

 degree of culpability, any Alaska statutory CAP(s) on compensatory damages are

 inapplicable to limit any jury verdict or judgment. In any event, any such CAP(s)

 are unconstitutional.

                             SIXTH CAUSE OF ACTION

       35.     Plaintiff hereby realleges, repleads, recomplains, and restates as her

 causes of a,ction herein paragraphs 1 through 34 above as though fully set forth

 herein.

       36.     The conduct of Eric Adams constituted numerous acts of sexual assault

 resulting from numerous torts by the Defendants with no caps on damages (or at a

 minimum separate caps for each assault/digital/penile/oral penetration of Plaintiffs

 vagina), and with separate and cumulative damages due for each culpable act,

 including separate and cumulative compensatory damages.

             SEVENTH CAUSE OF ACTION - PUNITIVE DAMAGES

       37.     Plaintiff hereby realleges, repleads, recomplains, and restates as her

 causes of action herein paragraphs 1 through 36 above as though fully set forth

 herein.

 COMPLAINT
 Chantel Beetus v. Tanana Chiefs Conference, et al.                Page 12 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 12 of 19                 Exhibit A
                                                                                  12 of 19
       38.    The conduct of certain of the Defendants was with willful indifference

 to the interests of the Plaintiff and calls for the imposition of punitive damages in

 an appropriate amount to chill and deter such future conduct and with due regard

 to the culpable nature of the conduct and the net worth of each Defendant.

                                  PRAYER FOR RELIEF

       Wherefore, Plaintiff seeks the following relief:

       A.     Compensatory damages in excess of $100,000.00 (one hundred

 thousand dollars), the exact amount to be proven at trial.

       B.     For appropriate prejudgment and post judgment interest in the

 maximum amount allowed by law.

       C.     An award of costs, interest, and attorney fees, as the court may deem

 just and equitable.

       D.     An award of punitive damages in addition to compensatory damages in

 an amount as requested in this Complaint, separately as to each individual

 Defendant.

       E.     Trial by jury of all issues so triable.




 COMPLAINT
 Chantel Beetus v. Tanana Chiefs Conference, et al.                 Page 13 of 14



Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 13 of 19                  Exhibit A
                                                                                   13 of 19
       RESPECTFULLY SUBMITTED this 31 st day of July, 2020.


                                  attwk:
                                 A. Cristina Weidner Tafs #0011089
                                 SUSITNALAW, LLC
                                 911 W. 8th Avenue, Suite 205
                                 Anchorage, Alaska 99501
                                 Phone: (907) 94 7 -8888
                                 E-mail: 49thstatelaw@gmail.com
                                 ABA No. 0011089

       RESPECTFULLY SUBMI'fTED this 31 st day of July, 2020.



                                 ~:t£05032
                                 WEIDNER & ASSOCIATES, APC
                                 943 W. 6th Avenue, Suite 300
                                 Anchorage, Alaska 99501
                                 Phone: (907) 276-1200
                                 E-mail: mcohn@weidnerjustice.com
                                 ABA No. 7305032




 COMPLAINT
 Chantel Beetus v. Tanana Chiefs Conference, et al.            Page 14 of 14




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 14 of 19           Exhibit A
                                                                            14 of 19
 10/9/2017                                                        .facebook_1507585439956Jpg




                   .             '?A/heAe ~ -~ C&ne t&, ;l:ea/1.11/ -
       ~-
            ---((.,,
                       Out pd iJ:. '-/b teach v ~ thatJi!teM tlw
            Ju>A~ ~(lJttl tPUMefve.1r .wlufe-~        -tlt:e enviltlm.m,eni
                                                                                                 i»~.1.°"' . _
         --- ~---------             ....,__          - -~--
       ==::tl/UPMJtld -fh&n. 'lhe4e_v ~ h.q¥e 6eut ~ fUJMln,~ ~ t
                                                                            .-
       - .....~ and we ne,ed ·ug. ~ J I ~ -the&e 1v~wi/Ji
                   --                 .,,~·-          f!JWl   JPl,dh, and~ ''
             Located on~arrisJand on the Yukon River about 16 miles above Tanana
             AJJ.age:s.weJcoma,..Anyone under the>sg! of 1.0, must have th_elr own chaperon.ft. Dpen1tp the
                          •      •-            Y:ukon--TeRsna ·Sui>-Regian Jinclurjing Fairbanks)
                                                     _Some,ffa'{_el :es~istanGe avsil§ble!
                                                                                                     _,,,,.-_...
            ? l ~ fnc/.i,uk:
             Fishing & Pro.cessing .Salmon
             Tea~nih_g E>ennekkee (irhe Lan.,...g....u.,....a-
                          .                                             ---:-~-~--
                                                                            ·-




https://mail.QOOQle.com/maiUu/O/#inbox/15ID31871b452485?on,1ector-1
                                                                                 -· --
                       Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 15 of 19
                                                                                               I,_     3               1/1
                                                                                                                   Exhibit A
                                                                                                                    15 of 19
10/5/2017                                                              20171004_215200.Jpg




h11Ds:J/mail.11ooale.com/malUu/Ol#inbox/15eeb19f1389c932?orolector=1
                                                                                    __ ,.._       ·1/1
                   Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 16 of 19           Exhibit A
                                                                                               16 of 19
10/512017                                                            20171004_215122.jpg




https:l/mail.900gle.com/malUu/0/#inbox/15eeb19r1389c932?projectoF1                             1/1,
                   Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 17 of 19        Exhibit A
                                                                                            17 of 19
             IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                    FOURTH JUDICIAL DISTRICT AT FAIRBANKS

 CHANTEL SHARAE LOUISE BEETUS,                   )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )
                                                 )
 DENA' NENA' HENASH d/b/a Tanana                 )
 Chiefs Conference; TANANA TRIBAL                )
 COUNCIL; the NATIVE VILLAGE OF                  ) Case No. 4FA-_ _ _ _ _ __
 TANANA; and ERIC ADAMS, individually            )
 and as an agent/ employee of other              )
 Defendants.                                     )
                                                 )
       Defendants.                               )


                            DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff by and through counsel, Phillip Paul Weidner and
 Associates, and Susitna Law, LLC, and hereby demands a trial by jury in this
 action regarding each issue so triable pursuant to her civil jury trial rights under
 the Seventh Amendment of the U.S. Constitution and Article I Section 16 of the
 Alaska Constitution, and her due process rights under the Fifth and Fourteenth
 Amendment of the U.S. Constitution and Article I Section 7 of the Alaska
 Constitution.

       RESPECTFULLY SUBMITTJ~t~Er,;tly,                        2020.


                                  A. Cristina Weidn r Tafs #0011089
                                  SUSITNALAW, LLC
                                  911 W. 8th Avenue, Suite 205
                                  Anchorage, Alaska 99501
                                  Phone: (907) 94 7-8888
                                  E-mail: 49thstatelaw@gm.ail.com
                                  ABA No. 0011089
 DEMAND JURY TRIAL
 Chantel Beetus v. Tanana Chiefs Conference, et al.                    Page 1 of 2




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 18 of 19                 Exhibit A
                                                                                  18 of 19
       RESPECTFULLY SUBMITTED this 31st day of July, 2020.



                                 Phillip Paul Weidner #7305032
                                 WEIDNER   & ASSOCIATES, APC
                                 943 W. 6 th Avenue, Suite 300
                                 Anchorage, Alaska 99501
                                 Phone: (907) 276-1200
                                 E-mail: mcohn@weidnerjustice.com
                                 ABA No. 7305032




 DEMAND JURY TRIAL
 Chantel Beetus v. Tanana Chiefs Conference, et al.              Page 2 of 2




Case 4:20-cv-00044-JMK Document 1-1 Filed 12/28/20 Page 19 of 19           Exhibit A
                                                                            19 of 19
